DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The response filed 06/13/2022 has been entered. Applicant has amended claims 1, 7 and 13. Claims 6 and 12 remain cancelled. Claims 1-5, 7-11, and 13 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 06/13/2022, with respect to the rejection(s) of claim(s) 1-5, 7-11, and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Hovor et al (US 2016/0065599) in view of Miller (US 2019/0171735). Miller teaches the amended limitation as seen in the current rejection below.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovor et al (US 2016/0065599) in view of Miller (US 2019/0171735).
Regarding claim 1, Hovor teaches a system for executing a service request, wherein the system comprises a processing arrangement communicably coupled, via one or more data communication networks, to a plurality of data sources, wherein the processing arrangement receives the service request and is configured to extract data from the plurality of data sources based on the service request, wherein the plurality of data sources respond in response to a characteristic framework of the service request (FIG. 2 is an example of an environment in which an analysis system receives data from unstructured data sources, parses the data, creates structured data constructs from the parsed data, and provides the structured data to third party systems.), wherein the system further comprises an administrator module to permute the service request received by the processing arrangement in accordance with the characteristic framework employed by the plurality of data sources FIG. 2 is an example of an environment in which an analysis system receives data from unstructured data sources, parses the data, creates structured data constructs from the parsed data, and provides the structured data to third party systems), wherein the administrator module is configured to: - identify at least one attribute of the service request (Figure 1 – parse unstructured data); normalize the obtained data, wherein normalization is employed to remove inconsistencies comprising one or more of redundancy, duplication, varying range, varying format, and logical dependencies in the data (Figure 6, 606 - For example, the parser identifies the text in the document, e.g., separate from images and other content included in the document.); and provide the normalized data to execute the service request, via the processing arrangement (Figure 6, 616), wherein the at least one attribute of the service request includes at least one of a name, a unique identification, a distinguishing feature (Fig 5, 510-518) wherein the name includes at least one of: a domain of the service request, a classification of the service request in the domain, a field of the service request, a subject of the service request; wherein the unique identification includes a set of character that uniquely identify; the domain of the service request, set of data sources relating to the domain of the service request (Figure 3, 300), and wherein the distinguishing feature includes a specific characteristic relating to the service request based in which the data is to be acquired (Figure 3, 300).
Hovor does not explicitly teach wherein the service request is made by a user, as input to a search engine or a web crawler to extract data from the plurality of data sources, wherein the characteristic framework of a sub-routine of the service request is employed for the extraction of the data from the plurality of data sources, based on the plurality of data sources, wherein each of the plurality of data sources responds in accordance with the sub- routine of the service request, and wherein the sub-routine of the service request is implemented using one or more algorithms, obtain data corresponding to the at least one attribute of the service request from the plurality of data sources, wherein a type of the data obtained from the plurality of data sources is based on the characteristics framework of the service request employed for extraction of the data; and wherein the administrator module is configured to modify the service request based on a given characteristic framework required for extraction of the data from a given data source in the plurality of data sources, for execution of the service request.
Miller teaches wherein the service request is made by a user, as input to a search engine or a web crawler to extract data from the plurality of data sources (Figure 6, 610), wherein the characteristic framework of a sub-routine of the service request is employed for the extraction of the data from the plurality of data sources, based on the plurality of data sources, wherein each of the plurality of data sources responds in accordance with the sub- routine of the service request, and wherein the sub-routine of the service request is implemented using one or more algorithms (Figure 6, 630), obtain data corresponding to the at least one attribute of the service request from the plurality of data sources, wherein a type of the data obtained from the plurality of data sources is based on the characteristics framework of the service request employed for extraction of the data (Figure 6, 640); and wherein the administrator module is configured to modify the service request based on a given characteristic framework required for extraction of the data from a given data source in the plurality of data sources, for execution of the service request. ([0111] Once the data resolution node 416 receives the values for each data resolution expression from the data source nodes 422, 432, and 442, it replaces all expressions in the data object of the data resolution request (i.e., generating a hydrated data object) and returns the results to the data consumer node 412. In certain implementations, the data resolution node 416 stores the object in local cache with the TTL set in the data resolution request.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Hovor to include wherein the service request is made by a user, as input to a search engine or a web crawler to extract data from the plurality of data sources. It would be advantageous to preserve the context of the data source that may be inherent in its formatting or its type as taught by Crabtree ([0004])
Regarding claim 2, Hovor in view of Miller teaches the system of claim 1, Hovor further teaches wherein the system further comprises at least one database arrangement, wherein the system is configured to: acquire raw data from the plurality of data sources (Figure 1, Unstructured data sources); normalize the raw data based on at least one data attribute (Figure 1, parse unstructured data); and store the normalized data in the at least one database arrangement (Figure 1 create structured data constructs).
Regarding claim 3 Hovor in view of Miller teaches the system of claim 1, Hovor further teaches wherein the normalized data has a defined architectural style (Figure1 – determine patterns).
Regarding claim 4, Hovor in view of Miller teaches the system of claim 1, Hovor further teaches wherein the service request is implemented using a defined language (Figure 1, apply rules))
Regarding claim 5, Hovor in view of Miller teaches the system of claim 1, Hovor further teaches wherein the system authenticates the service request received by the processing arrangement Figure 2, 200).
	Claims 7-11 and 13 are rejected using similar reasoning due to reciting similar limitation seen in claims 1-5 but directed towards a method and a computer program product.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166